Citation Nr: 0708589	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  03-13 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for depression, claimed as 
secondary to service-connected chronic hepatitis.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from January 1956 to March 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO rating decision 
that denied service connection for depression, claimed as 
secondary to service-connected chronic hepatitis.  

The February 2003 RO decision also denied an increase in a 30 
percent rating for the veteran's service-connected chronic 
hepatitis.  

In a June 2004 decision, the Board denied the veteran's claim 
for entitlement to service connection for depression, claimed 
as secondary to service-connected chronic hepatitis.  The 
Board remanded the issue of entitlement to an increase in a 
30 percent rating for chronic hepatitis for the issuance of a 
statement of the case as to that issue.  

The veteran then appealed the Board's decision as to the 
issue of entitlement to service connection for depression to 
the U.S. Court of Appeals for Veterans Claims (Court).  In an 
August 2006 memorandum decision, the Court vacated and 
remanded the Board's June 2004 decision with respect to that 
issue.  A September 2006 Court order entered that judgment.  

The Board notes that subsequent to the June 2004 Board 
decision, the veteran filed a substantive appeal as to the 
issue of entitlement to an increase in a 30 percent rating 
for chronic hepatitis.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302 (2006).  However, such issue 
has not yet been certified to the Board following the June 
2004 remand.  As such, that issue is not properly before the 
Board at this time and will be the subject of a later 
decision, if necessary.  

Additionally, the Board notes that the record reveals the RO 
adjudicating claims for entitlement to service connection for 
a liver condition, other than chronic hepatitis, claimed as 
due to Carbon Tetrachloride, and entitlement to service 
connection for prostate cancer.  There is no indication that 
an RO decision has been rendered on these issues.  Thus, they 
are not within the Board's jurisdiction and are referred to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As indicated in the August 2006 Court memorandum decision, 
the notice provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA) were not complied with in this case.  38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159.  The notice requirements 
of the VCAA require VA to notify the veteran of any evidence 
that is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this case, the notice letters provided 
did not properly advise the veteran of the requirements for 
establishing secondary service connection for depression, as 
due to service-connected chronic hepatitis.  

Moreover, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the claim 
on appeal.  Thus, these procedural deficiencies must be 
corrected while the appeal is on remand by issuance of a 
corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following:  

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) pertaining to his claim 
for secondary service connection for 
depression, as due to service-connected 
chronic hepatitis, that also includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date of any increase 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Ask the veteran to identify all 
medical providers who have treated him 
for psychiatric problems since October 
2002.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  

3.  Thereafter, review the claim for 
entitlement to service connection for 
depression, claimed as secondary to 
service-connected chronic hepatitis.  If 
the claim remains denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and give 
them an opportunity to respond before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



